DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10553221. Although the claims at issue are not identical, they are not patentably distinct from each other. For example:
Regarding claim 1, 10553221 teaches a transmission device (claim 1, a device comprising: a transmitter) comprising:
an audio encoding unit configured to generate a predetermined number of audio streams including coded data of a plurality of groups (claim 1, generate the audio stream including coded data of a predetermined number of pieces of object content, each of the predetermined number of pieces of object content belongs to any of a predetermined number of content groups);
a transmission unit configured to transmit a container of a predetermined format having the predetermined number of audio streams (claim 1, a transmitter configured to transmit a container of a predetermined format including an audio stream); and
an information insertion unit configured to insert, into the container and/or some of the audio streams, command information for creating a command specifying a group to be decoded from among the plurality of groups (claim 1, insert information indicating a range within which sound pressure is allowed to increase and decrease for each of the predetermined number of content groups into a layer of the audio stream and/or a layer of the container; if amount of pressure reduced amounts to equivalent to a “mute” status).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10304467. Although the claims at issue are not identical, they are not patentably distinct from each other. For example:
Regarding claim 1, 10304467 teaches a transmission device (claim 1, a transmission device) comprising:
an audio encoding unit configured to generate a predetermined number of audio streams including coded data of a plurality of groups (claim 1, generate a predetermined number of audio streams including coded data of a plurality of groups);
a transmission unit configured to transmit a container of a predetermined format having the predetermined number of audio streams (claim 1, transmit a container of a predetermined format having the predetermined number of audio streams); and
an information insertion unit configured to insert, into the container and/or some of the audio streams, command information for creating a command specifying a group to be decoded from among the plurality of groups (claim 1, insert transmission data configuration information and command information into the container and an audio frame of a main stream of the predetermined number of the audio streams, the command information being for creating a command to selectively decode only the coded data of the group to be decoded based on specifying a group to be decoded from among the plurality of groups).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10978080. Although the claims at issue are not identical, they are not patentably distinct from each other. For example:
Regarding claim 1, 10978080 teaches a transmission device (claim 1, a transmission device) comprising:
an audio encoding unit configured to generate a predetermined number of audio streams including coded data of a plurality of groups (claim 1, generate a predetermined number of audio streams including coded data of a plurality of groups);
a transmission unit configured to transmit a container of a predetermined format having the predetermined number of audio streams (claim 1, transmission device); and
an information insertion unit configured to insert, into the container and/or some of the audio streams, command information for creating a command specifying a group to be decoded from among the plurality of groups (claim 1, insert configuration information into a first data packet of a first type in a main stream of the number of audio streams, and provide a command insertion area for a receiver to insert a command specifying a group from the plurality of groups to be decoded in at least one audio stream among the number of audio streams).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pang et al (US20100046758, hereinafter “Pang”).
	Regarding claim 1, Pang teaches a transmission device (¶1, audio processing apparatus; Fig. 1, transmitting processed signal) comprising:
an audio encoding unit configured to generate a predetermined number of audio streams including coded data of a plurality of groups (¶32, Fig. 1, audio encoder generating a plurality of coded audio streams);
a transmission unit configured to transmit a container of a predetermined format having the predetermined number of audio streams (Fig. 1, ¶36-37, encoded signals can be transferred in a bitstream format; plurality of formats can include: MP3, AC-3, DTS, or AAC); and
an information insertion unit configured to insert, into the container and/or some of the audio streams, command information for creating a command specifying a group to be decoded from among the plurality of groups (¶67-68, Fig. 7, 9, information can be inserted into a header of the audio streams that can specify whether or not certain data streams are decoded; ¶28, selective decoding unit skipping decoding of the extension signal or not using a result of the decoding based on the length information).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651